PONDER, Judge.
Defendant appealed from an award of temporary custody of two minor children to the paternal grandparents.
The issue is the propriety of that award.
We affirm.
Plaintiff sued his wife for divorce; she filed a reconventional demand. The trial court granted the divorce to the defendant but awarded temporary custody of two small children to plaintiffs parents.
While it is true that a parent has paramount right to the custody of his or her children, Tolar v. Cunningham, 368 So.2d 1188 (3rd Cir. 1979), the most essential consideration in a custody suit is to provide for the best interest of the children. Monsour v. Monsour, 347 So.2d 203 (La.1977).
Even if we be inclined to decide differently, we cannot say the trial court erred. The mother, after a history of some instability, most likely resulting from the relationship with her husband, was at the time of the hearing trying to become self-reliant. She had recently started a job but as yet had no transportation. She had rented an apartment and was no longer living in a boarding house.
The judge decided that it was in the best interest of the children to reside for the time being with their grandparents and stated that the mother could petition for another change when her stability became proved. As a matter of fact we are informed that a rule for change has been filed and tried and that the trial court has the matter under advisement.
The judgment of the trial court is affirmed at appellant’s costs.
AFFIRMED.